(Corrected)
OFFICE ACTION
Allowance Subject Matter
Claims 1-20 are allowed.  Following is the Examiner’s statement of reason for allowance:

The closest prior art, U.S. Publication 2020/0343441 to Ghyselen et al, does not anticipate or suggest such process steps as: “bonding the donor substrate on the receiver substrate, a surface of the donor substrate opposite to the embrittlement zone with respect to the layer to transfer being at a bonding interface; and detaching the donor substrate along the embrittlement zone enabling the transfer of the layer to transfer onto the receiver substrate, wherein the transfer method comprises, before bonding of the donor substrate on the receiver substrate, a step of controlled modification of a curvature of the donor substrate and/or the receiver substrate so as to move the substrates away from each other at least in one region of their periphery, a face or the two faces intended to form the bonding interface of the donor substrate and/or the receiver substrate being deformed so as to have a curvature amplitude greater than or equal to 136µm” (as applied to Claim 1), of the pending claims in a manner which would warrant a rejection under 35 U.S.C. §102 and/or 35 U.S.C. §103.  There was no other prior art that suggested a modification with the cited prior art so as satisfy the combination of pending claims.

Note:	None of the cited arts in IDS dated 09/03/2021 & 04/01/2022 reads on pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Contact Information
To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (Calvin.Lee1@uspto.gov) by phone is unsuccessful.  Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
May 18, 2022											    /Calvin Lee/

    PNG
    media_image1.png
    7
    666
    media_image1.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815